EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephanie Vu on January 11, 2022

The application has been amended as follows: 
Claim 1, line 24, insert - -which continuously extends from the center dividing line to the first side of the neckline perimeter- - after “about half of the exterior surface of the hood”.
Claim 1, line 26, insert - - which continuously extends from the center dividing line to the second side of the neckline perimeter- - between “the hood” and “and is made of leather”.
Claim 1, line 27, replace “an upper front portion” with - -a first upper front portion- -.
Claim 1, line 27, replace “an upper back portion” with - -a first upper back portion- -.

Claim 1, line 30, replace “the upper back portion” with - -the first upper back portion- -.
Claim 1, line 32, replace “an upper back portion” with - -a second upper back portion- -.
Claim 1, line 33, replace “an upper front portion” with - -a second upper front portion- -.
Claim 1, line 37, replace “the upper back portion” with - -the second upper back portion- -.
Claim 1, line 37, replace “the upper front portion” with - -the second upper front portion- -.
Claim 14, line 14, insert - -which continuously extends from the center dividing line to the first side of the perimeter- - between “made of leather” and “and the exterior”.
Claim 14, line 15, insert - - which continuously extends from the center dividing line to the second side of the perimeter- - after “breathable fabrics”.
Claim 26, line 2, replace “the upper front portion” with - -the first upper front portion- -.
Claim 30, line 2, delete “Westex® Ultrasoft®”.
Claim 30, line 3, delete “Westex® Ultrasoft®”.

Claims 1, 10-14, 17, 20-21, 26-27, and 29-30 are allowed; claims 2-9, 15-16, 18-19, 22-25, and 28 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art alone nor in combination does not disclose of a protective garment wherein an exterior surface of the first sleeve and the second sleeve comprise leather; a hood comprising an exterior surface with a first lateral side corresponding to the first lateral side of the garment body and a second lateral side corresponding to the second lateral side of the garment body, an opening having an open perimeter, a neckline perimeter, and an interior surface, wherein the interior surface of the hood comprises a breathable fabric,
wherein the first lateral side of the hood and the second lateral side of the hood are separated by a center dividing line extending from a front of the hood at the open perimeter to a corresponding with the second lateral side, and
wherein the first lateral side of the hood is about half of the exterior surface of the hood which continuously extends from the center dividing line to the first side of the neckline perimeter and is made of breathable fabric and the second lateral side of the hood is about half of the exterior surface of the hood which continuously extends from the center dividing line to the second side of the neckline perimeter and is made of leather” in combination with the other recited limitations of claim 1.
The prior art alone nor in combination does not disclose of a welding garment a first leather sleeve attached to the first lateral side of the garment body and a second leather sleeve attached to the second lateral side of the garment body;

a hood attached to a neckline of the garment body at a perimeter of the hood, the hood having a center dividing line extending from a front opening of the hood to a back of the hood, the center dividing line dividing the hood into a first lateral side and second lateral side and dividing the perimeter into a first side corresponding to the first lateral side and a second side corresponding to the second lateral side, wherein the exterior of the second lateral side of the hood is made of leather which continuously extends from the center dividing line to the first side of the perimeter and the exterior of the first lateral side of the hood is made of one or more breathable fabrics which continuously extends from the center dividing line to the second side of the perimeter” in combination with the other recited limitations of claim 14.
The closest piece of prior art is the non-patent literature of Shop131998 via AliExpress (https://www.aliexpress.com/item/149466243.html) as cited in the last Office Action.  
However, “Shop131998” does not disclose wherein the first lateral side of the hood and the second lateral side of the hood are separated by a center dividing line extending from a front of the hood at the open perimeter to a corresponding with the second lateral side, and wherein the first lateral side of the hood is about half of the exterior surface of the hood which continuously extends from the center dividing line to the first side of the neckline perimeter and is made of breathable fabric and the second lateral side of the hood is about half of the exterior surface of the hood which continuously extends from the center dividing line to the second side of the neckline perimeter and is made of leather as related to claim 1.  
Further “Shop131998” does not disclose of a hood attached to a neckline of the garment body at a perimeter of the hood, the hood having a center dividing line extending from a front opening of the hood to a back of the hood, the center dividing line dividing the hood into a first lateral side and second lateral side and dividing the perimeter into a first side corresponding to the first lateral side and a second side corresponding to the second lateral side, wherein the exterior of the second lateral side of the hood is made of leather which continuously extends from the center dividing line to the first side of the perimeter and the exterior of the first lateral side of the hood is made of one or more breathable fabrics which continuously extends from the center dividing line to the second side of the perimeter as related to claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/           Examiner, Art Unit 3732          

/ALISSA J TOMPKINS/           Supervisory Patent Examiner, Art Unit 3732